Citation Nr: 1133266	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  03-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for lumbar myositis; discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1.

2.  Entitlement to extra-schedular evaluation under 38 C.F.R. §3.321(b)(1) for lumbar myositis; discogenic disease at L2- L3, L3- L4, L4-L5, and L5-S1 from initial entitlement up to October 31, 2005.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1978, January 1991 to June 1991 and January 2002 to October 2002.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2003 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in San Juan, Puerto Rico which granted service connection for a lumbar spine disorder classified as lumbar myositis, and discogenic disease, and assigned an initial 20 percent rating for this disorder.  During the pendency of this appeal a May 2003 decision from a Decision Review Officer (DRO) increased the disability rating to 40 percent from initial entitlement.

Thereafter, the Board denied entitlement to a rating in excess of 40 percent disabling for the lumbar spine disorder in an April 2006 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 decision, the Court granted a Joint Motion for remand and remanded the case to the Board for compliance with the Joint Motion.

In view of the Joint Motion ordering adjudication of the lumbar spine case to include consideration of entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2010), the Board has recharacterized the appellate issues as set forth above, in accordance with the instructions in the Joint Motion.

In this case, prior to the Court's October 2007 decision, a December 2006 rating decision granted entitlement to a total disability rating due to individual unemployability (TDIU) from service-connected disorders effective October 31, 2005.  This TDIU grant awarded renders moots the Joint Motion's request pertaining to extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2010) as of October 31, 2005.  Thus the issue pertaining to extra-schedular evaluation has been recharacterized to reflect the appropriate dates for extra-schedular consideration in accordance with this grant.

The lumbar spine disorder has continued to be assigned a schedular 40 percent rating throughout the pendency of this appeal.  This has been recharacterized as a separate issue from the extra-schedular matter.

In July 2009, the Board remanded this case for additional development consistent with the instructions in the Joint Remand.  It is again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar myositis; discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1 is not manifested by unfavorable ankylosis of the entire lumbosacral spine.

2.  The Veteran's service-connected lumbosacral spine disorder does not presently cause neurological manifestations.

3.  For the period prior to October 21, 2005, the Director of the Compensation and Pension Service has determined that the Veteran's lumbar myositis; discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1 does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar myositis; discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1 have not been met.  38
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 (2010).

2.  Prior to October 31, 2005, the criteria for assignment of an extra-schedular evaluation for lumbar myositis; discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in October 2002 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided with this notice in September 2009.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was pointed out in the Joint Remand that the Board failed to discuss whether the Veteran's claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 when adjudicating the lumbar spine disorder.  It was noted that the Board, while discussing 38 C.F.R. § 3.321, failed to consider the Veteran's allegations that his lumbar spine disability had rendered him unemployable and also ignored evidence from a May 2005 VA examination that noted him to report having not worked since his re-injury of his back during his service in the Middle East.  As discussed above, while this matter was pending prior to the Court's October 2007 decision, a December 2006 rating decision granted entitlement to a TDIU due to service-connected disorders, effective October 31, 2005.  This TDIU grant awarded pursuant to 38 C.F.R. § 4.16 rendered moot the Joint Remand's request pertaining to extra-schedular consideration under 38 C.F.R. § 3.321 as of October 31, 2005.  However, the Board found that the issue remained viable as to whether the Veteran is entitled to an extra-schedular rating for his back disorder from initial entitlement up to October 31, 2005.  In addition, the Board noted that the issue of entitlement to a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability, over the entire appeals period, was still on appeal, and that current treatment records were not in the claims file.  In its July 2009 remand, the Board instructed the RO to obtain any medical records showing treatment for the Veteran's lumbar spine disability since 2007, to provide the Veteran with a VA spine/neurological examination, to determine the current nature and severity of his service-connected lumbar spine disability and any associated neurological manifestations, and to refer the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment during that time period.  38 C.F.R. 
§ 3.321(b)(1) (2010).  On remand, the RO obtained additional VA medical records since 2007, and provided the Veteran with his required examination in October 2010, pursuant to the instructions in the July 2009 remand.  Finally, the RO referred the Veteran's claim to the Director of Compensation and Pension Service, for consideration of assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment, prior to October 31, 2005, under 38 C.F.R. § 3.321(b)(1) (2010).  The requested opinion was provided in December 2010.  As such, the Board finds that the RO substantially complied with the Board's July 2009 remand instructions. 

Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim in October 2002.  The Board observes that the criteria relating to spinal disorders were amended over the appeals period and the most favorable one must be applied.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a (2010)); see also VAOPGCPREC 3-2000.

The Veteran's lumbar spine disability is rated under Diagnostic Codes 5021 and 5237.  Diagnostic Code 5021 pertains to myositis, and is rated under limitation of motion of the affected part, and Diagnostic Code 5237 pertains to lumbosacral or cervical strain, under the current version of the criteria for spinal disorders.  
38 C.F.R. § 4.71a, Diagnostic Codes 5021, 5237.

The current Diagnostic Codes 5235 - 5243 are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  Under the General Formula, for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  The regulation defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

A June 2002 VA medical record shows that the Veteran had hit his low back and had pain into his left leg.  His straight leg raising was 4/5 bilaterally and deep tendon reflexes were 4/4 with his sensation intact.  

A November 2002 VA spine examination report shows that the Veteran complained of constant sharp pinching low back pain, squeezing low back pain which radiated into the lateral things to the knees.  He also complained of hesitancy in urination and occasional weakness of his legs.  He denied numbness, burning down lateral legs.  He used a one point cane Canadian crutches on some days to ambulate.  His range of motion was limited to 41 degrees of flexion, not additionally limited by pain, fatigue, weakness or lack of endurance during the physical examination today.  There was tenderness to palpation and spasms at the lumbar paravertebral muscles at the L2-S1 levels.  There were no postural abnormalities, and the musculature of the back was symmetrical.  In terms of neurological abnormalities, there were no atrophies of the lower extremities.  Manual muscle tests were 5/5 for the L1-S1 myotomes, bilaterally.  Deep tendon reflexes were +2 patellar right and +1 patellar left, also +1 Achilles bilaterally.  Straight leg raise was painful but negative on the right side at 30 degrees and on the left side at 40 degrees.  The diagnosis was lumbar myositis and left posterolateral and intraforaminal disc protrusion at L2-L3 and L3-L4, and a mild disuse disc bulge of L4-L5 and L5-S1. 

A March 2003 VA medical record shows that the Veteran had pain in his low back area which radiated into his lower extremities.  He had numbness in his lower extremities, normal muscle strength and normal tone in his lower extremities, and pain in his paravertebral muscles.  

An April 2003 VA medical record shows that the Veteran reported low back pain with an intensity of 8/10 which radiated into the lower extremities or upper back.  He also noted that his legs gave out occasionally.  There was tenderness at the paravertebral lumbar muscles and reported numbness and cramps in his lower extremities.  He ambulated with a cane and had an antalgic gait pattern.

An August 2003 VA medical record shows that the Veteran was found to have persistent low back pain with radicular origin.

An October 2003 VA spine examination report shows that the Veteran complained of constant low back pain with a pressure-like sensation and sharp pain which radiated to the lower extremities.  The Veteran indicated that he had no bowel, bladder or erectile dysfunction complaints.  The Veteran ambulated in an erect posture, there was symmetry in appearance and rhythm of spinal motion.  The Veteran had flexion to 32 degrees, and there was increased pain with motion.  With regard to neurological symptoms, the examiner noted decreased pinprick and light touch in his lower extremities, not associated with any specific dermatome.  His manual muscle strength was 5/5 in the L1 to S1 myotomes bilaterally.  His deep tendon reflexes were +1 patellar and +1 Achilles, bilaterally.  Straight leg raising test was positive on the left and the right.  The examiner noted that there was no objective evidence of radiculopathy.  The examiner diagnosed lumbar myositis and left posterolateral and intraforminal disc protrusion, at L2 to L3 and L3 to L4, with mild diffuse disc bulge at L4 to L5 and L5 to S1.

An October 2003 VA neurological examination report reflects the examiner's findings that the Veteran had low back pain with myositis (myofacial pain), multilevel discogenic disease, canal stenosis in the lumbosacral region with subjective radicular complaints without gross objective neurological findings on examination at present and without electrodiagnostic evidence of radiculopathy.

September 2004 private medical records show that the Veteran was seen for low back pain with associated lower extremity weakness and paresthesia.  The diagnostic impression was lumbar stenosis and lumbosacral radiculopathy.

A May 2005 VA spine examination of the Veteran's spine revealed that he had chronic lumbosacral pain with radiation into his left leg.  He indicated that the pain was located at the paravertebral muscles of the lumbosacral spine, and that the pain usually lasted from two to three hours, with the intensity of 6/10.  He claimed having periods of flare-ups which lasted two to three hours, and occurred on a daily basis.  He did not have any additional limitations during these flare-ups.  Forward flexion was to 40 degrees with pain beginning at 10 degrees.  The Veteran was unable to repeat the motion, due to excruciating pain.  The examiner noted that the Veteran did not have any evidence of ankylosis, abnormal kyphosis, or scoliosis.  He had very short reversed lordosis most likely due to severe muscular spasms.  Neurological examination showed an intact pinprick sensation in both lower extremities.  His muscles had normal tone, no atrophy and strength of 5/5, proximally and distally in both lower extremities.  Deep tendon reflexes were +2 and symmetrical, bilaterally.  Lasegue's sign was negative, bilaterally.  The examiner diagnosed chronic active lumbosacral strain - myositis and discogenic disease at L2 to S1.

A September 2006 VA joints examination report, which focused primarily on the Veteran's left leg symptoms, shows that the Veteran reported complaints of left leg pain and numbness  which he thought was a neuropathy related to his discogenic disease.  He claimed to have pain of 6/10 intensity accompanied by weakness, fatigability, and lack of endurance for ambulation.  He asserted that he had periods of flare-up with a severity of 9/10 affecting him on a weekly basis, with a duration of one to two hours.  He denied any additional limitation of motion during these flare-ups.  The diagnoses were an unremarkable left leg examination, L5-S1 clinical left radiculopathy, and lumbosacral polyradiculopathy.  

An October 2010 VA spine examination report shows that the Veteran reported no history of flare-ups of his spine disability.  He indicated that he had numbness and paresthesias in his left leg, starting in his lower back then radiating down the anteriolateral thigh.  The Veteran reported a history of fatigue, weakness, decreased motion, stiffness, spasm and spine pain in constant and severe.  In terms of incapacitating episodes, the Veteran noted that he had been put on bed rest by his physician for at least three days over the prior year.  The Veteran had a no abnormal spinal curvatures, including ankylosis.  There was no spasm on the left or right and no atrophy.  However, there was guarding, pain with motion, and tenderness.  The examiner noted that the there was no muscle spasm, localized tenderness or guarding that was severe enough to be responsible for abnormal gait or spinal contour.  The examiner noted that the Veteran did not have any incapacitating episodes.  The diagnosis was multi-level spondylitic changes reported by the radiologist interpreting magnetic resonance imaging study (MRI).  

An October 2010 peripheral nerves examination reflects that the Veteran had reported left leg paresthesias and anaesthesias, and did not have any nerve dysfunction.  The examiner noted that he could not find any objectively verified neurologic impairments in the Veteran's lower extremities that could be verified to his satisfaction.  

Based on the evidence of record, the Veteran's spine disorder does not warrant a higher disability rating under Diagnostic Code 5237 for lumbosacral strain.  To warrant a higher disability rating, the Veteran's spine disability would need to show unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's service-connected back disability is not manifested by this symptomatology.  The Board notes that the there is no evidence the Veteran's thoracolumbar spine is fixed in flexion or extension.  None of his examiners noted ankylosis; in fact, the May 2005 and October 2010 examiners specifically noted that there was no ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  As such, the Veteran's service-connected lumbar spine disability would not warrant a higher disability rating under the current General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The Veteran's service-connected lumbar spine disability had initially been rated under Diagnostic Code 5293, pertaining to IVDS.  Under Diagnostic Code 5293 IVDS (preoperatively or postoperatively) is to be rated either on the basis of incapacitating episodes or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The regulation defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent disability evaluation, and incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The Veteran reported flare-ups which lasted only a matter of hours, and indicated at his October 2010 VA examination that his physician had put him on bed rest for at least three days over the previous year; however, there is no evidence in the claims file that the Veteran has had incapacitating episodes that lasted anywhere near the six weeks necessary to warrant a 60 percent disability rating.  As such, a higher disability rating is not warranted under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  It follows, then, that a higher rating is not available under the current Diagnostic Code 5243, pertaining to IVDS, when rated under the Formula for Incapacitating Episodes, as the criteria are the same.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has considered other diagnostic codes under the previous criteria for rating disabilities of the lumbar spine.  Pursuant to the regulations in effect prior to September 26, 2003, Diagnostic Code 5289 contemplates ankylosis of the lumbar spine; however, there is no evidence that the Veteran has ankylosis of the spine.  The highest disability rating under Diagnostic Codes 5292 is 40 percent; the Veteran is already in receipt of that disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292 (2003).

The Board notes that the spinal rating criteria provide for separate disability ratings for any neurological manifestations associated with the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.71a.  The Veteran is already service-connected for left leg radiculopathy under Diagnostic Code 8520, which was granted pursuant to a claim unrelated to the Veteran's lumbar spine.  With regard to whether the Veteran has objective neurological manifestations of his service-connected lumbar spine disability, while the Veteran complained of pain radiating into his lower extremities and September 2004 and September 2006 examiner's diagnose radiculopathy, the Board finds that the preponderance of evidence is against separate compensable disability ratings for any neurological manifestations in his lower extremities associated with his service-connected lumbar spine disability.  

The June 2002 VA medical record shows that straight leg raising was 4/5 bilaterally and deep tendon reflexes were 4/4 with his sensation intact.  The November 2002 VA spine examination report shows that the Veteran's muscle tone, manual muscle tests, and deep tendon reflexes were normal.  The October 2003 VA spine examination report shows that while the examiner noted decreased pinprick and light touch in his lower extremities, not associated with any specific dermatome, he also noted that there was no objective evidence of radiculopathy.  He also indicated that he had no bowel or bladder complaints.  The October 2003 VA neurological examination report reflects the examiner's findings that there were subjective radicular complaints without gross objective neurological findings on examination at present and without electrodiagnostic evidence of radiculopathy.  The May 2005 VA neurological examination showed an intact pinprick sensation in both lower extremities, muscles had normal tone, no atrophy and strength of 5/5, proximally and distally in both lower extremities.  Finally, an October 2010 peripheral nerves examination reflects that the Veteran had reported left leg paresthesias and anaesthesias, and did not have any nerve dysfunction.  The examiner noted that he could not find any objectively verified neurologic impairments in the Veteran's lower extremities that could be verified to his satisfaction.  As such, separate compensable disability rating for any neurological manifestations in the Veteran's lower extremities are not warranted.

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for 40 percent disability rating for his service-connected lumbar spine disability.  Fenderson, supra.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his lumbar spine disability, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.'  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court recently clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of Compensation and Pension Service determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  

In this case, pursuant to the Board's July 2009 remand, the RO referred the claim to the Director of Compensation and Pension Service (Director), for consideration of entitlement to extra-schedular evaluation under 38 C.F.R. §3.321(b)(1) for lumbar myositis; discogenic disease at L2- L3, L3- L4, L4-L5, and L5-S1 from initial entitlement up to October 31, 2005.

The Director provided the requested opinion in December 2010.  The Director noted that, upon VA examination in November 2002, the Veteran complained of constant, sharp pinching pains that radiated into the thighs and knees.  He used a one-point cane or crutch some days.  Objective findings showed that his range of motion was flexion to 41 degrees, extension to 12 degrees, bilateral lateral bending to 18 degrees. There were no additional limitations upon repetitive motion.  There was tenderness to palpation and spasms to the lumbar paravertebral muscles.  A prior MRI report, dated in July 2002, showed degenerative disc disease contributing to a moderate central canal stenosis at L3 to L4, as well as less marked degenerative changes at L4 to L5 and L5 to S1.

According to the Veteran's application for TDIU rating, he reportedly last worked in October 2003, while activated with the United States National Guard.  His highest level of education was a high school diploma.  The Veteran has claimed that his back condition prevents him from working.  

The Director noted that, at the October 2003 VA examination, the Veteran claimed that his lower back pain was precipitated by prolonged sitting, standing or bending.  He was not working and had difficulty with completing functional activities.  Objective findings showed his range of motion to be flexion to 32 degrees, extension to 10 degrees, bilateral lateral bending to 15 degrees and bilateral lateral rotation to 20 degrees.  The Veteran demonstrated increased pain with repetitive movement but there was no additional limitations.  Electrodiagnostic testing showed no evidence of radiculopathy.

At his May 2005 VA examination, medical history confirmed that the Veteran had endures active lumbosacral spine pain since 2002 and had not worked.  The pain usually lasted from two to three hours per day, and the Veteran used medication to treat it.  He was able to ambulate for 10 minutes and was not unsteady.  Objective findings showed that the Veteran had flexion to 40 degrees, extension to 20 degrees, bilateral lateral bending to 20 degrees and bilateral lateral rotation to 30 degrees.  There was no additional functional loss upon repetitive movement due to weakness, fatigability, or lack of endurance.  The Veteran was unable to perform repetitive flexion of his thoracolumbar spine due to excruciating pain.  

The Director noted that Social Security Administration records reflected that the Veteran had not engaged in any substantially gainful employment and that the Veteran had suffered from "severe" herniated nucleus pulposes at L2 to L3 and L3 to L4 with congenital spinal canal stenosis and mood disorder.  In addition the Social Security Administration records reflected that the Veteran had residual functional capacity to lift, carry, push, and pull a maximum of five pounds, frequently lift or carry articles (i.e. files), stand or walk for two hours, and sit for four hours, and that the Veteran did not have any transferable skills.  The Social Security Administration stated that there were no jobs existing in significant numbers based on the Veteran's residual functioning capacity and vocational factors.  Social Security Administration disability benefits were granted effective March 2, 2004.
 
The Director found that no unusual disability pattern had been demonstrated that would render application of regular rating criteria an impractical.  Thun.  Although the Veteran has not engaged in employment since military discharge in October 2002, the evidence did not show that the Veteran's service-connected back condition, in and of itself has resulted in marked interference with employment.  It was noted that the Veteran was also diagnosed with a psychiatric condition that significantly impacts employment.  The Director found that the Veteran's report that his back condition was aggravated by activities such as prolonged sitting, standing, or bending were the expected functional limitations that would normally be associated with a profound lumbar spine disability.  He opined that the symptomatology demonstrated in the evidentiary record, such as considerable decreased motion and pain are appropriately rated under the applicable Diagnostic Code contained in the regular rating criteria.  The Director concluded that entitlement to an extra-schedular evaluation for the service-connected myositis, discogenic disease at L2 to S1 from initial entitlement up to October 31, 2005, to the provisions of 3.321 is not warranted.

Thus, the Board agrees that the evidence does not warrant an extra-schedular evaluation for the Veteran's service-connected lumbar spine disability.  The degrees of disability specified in the rating criteria for spinal disabilities are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, entitlement to an extra-schedular evaluation for lumbar myositis; discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1 is denied as there is clearly no unusual or exceptional disability pattern that renders the application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating in excess of 40 percent for lumbar myositis; discogenic disease at L2-L3, L3- L4, L4-L5, and L5-S1 is denied.

An extra-schedular evaluation under 38 C.F.R. §3.321(b)(1) for lumbar myositis; discogenic disease at L2- L3, L3- L4, L4-L5, and L5-S1 from initial entitlement up to October 31, 2005 is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


